Citation Nr: 1509058	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a breathing disability.

2.  Entitlement to service connection for a breathing disability, to include as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for myalgia of the upper body, to include as due to service connected PTSD.

4.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION


The Veteran served on active duty from July 1985 to July 1991, from November 1991 to June 1992, from November 1995 to September 2003, and from January 2005 to September 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue pertaining to the submission of new and material evidence has been added to accurately reflect the procedural history of the Veteran's breathing disability claim, as a final decision denying service connection for a breathing disability was rendered by the RO in September 1993.  The RO did not consider this issue in the appealed February 2009 rating decision, however the Veteran is not prejudiced by the Board's consideration of the issue as it is granted in full.

The Veteran testified before the undersigned at a January 2015 videoconference hearing, a transcript of that hearing is of record.  

The issues of entitlement to service connection for irritable bowel syndrome, headaches, joint pain, and memory loss to include as secondary to an undiagnosed illness have been raised by the record in the Veteran's March 2011 VA-9 substantive appeal and during his January 2015 videoconference hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a breathing disability, entitlement to service connection for myalgia and entitlement to an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision in September 1993 denied service connection for a breathing disability, the Veteran was notified of this decision and apprised of his appeal rights, but did not complete a timely appeal and new and material evidence was not received within the following year.

2.  Evidence added to the record since September 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a breathing disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for a breathing disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles of a Claim to Reopen 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Veteran's original claim for entitlement to service connection for a breathing disability was denied in a September 1993 rating decision because the evidence of record did not demonstrate a chronic breathing disability.  Although the Veteran filed a September 1994 notice of disagreement and a December 1994 statement of the case was issued, he did not submit a substantive appeal and the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In July 2008, the Veteran again submitted a claim for service connection for a breathing disability.  In a February 2009 decision, the RO denied the issue of entitlement to service connection for a breathing disability on its merits, however, as the issue had been finally decided in an earlier rating decision, the issue of whether new and material evidence had been submitted since the September 1993 final decision must first be addressed.  See 38 C.F.R. § 3.156.

Since the September 1993 rating decision, the evidence added to the Veteran's claims file includes a July 2008 QTC examination which contained a respiratory examination and addressed the issue of chronicity, the Veteran's statements in support of his claim and the Veteran's January 2015 hearing testimony in which he asserted that his breathing problems are related to his service-connected PTSD.

This evidence is new as it was submitted after the September 1993 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether the Veteran has a chronic disability which is related to either the Veteran's service or to a service-connected disability.  38 C.F.R. § 3.156.  Thus, the claim of service connection for a breathing disability is reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a breathing disability, to this extent only, is granted.


REMAND

As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  (2014).  
In this case, during his January 2015 videoconference Board hearing, the Veteran testified that he received medical treatment at the VA medical center (VAMC) in Fayetteville, North Carolina.  A January 2014 release form additionally includes the Veteran's report that he had received treatment at that VAMC since October 2008.  Such treatment records are not associated with the claims file.  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim.  38 C.F.R. § 3.159.

The Veteran additionally asserts that his claimed breathing disability and myalgia are secondary to his service-connected PTSD in that he experiences symptoms during times of significant stress and panic attacks.  Moreover, the Veteran's claims file includes service treatment records which demonstrate muscular and respiratory complaints which were not thoroughly addressed by a July 2008 QTC examination.  As the evidence of record indicates that there may be a link between the Veteran's breathing disabilities, myalgia, and service connected PTSD, and as a previous VA examination is found to be inadequate, a new VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Veteran has not received notice under the Veterans Claims Assistance Act (VCAA) as to how service connection, to include secondary service connection may be established.  Such notification must be provided to the Veteran on remand.  

Finally, the evidence suggests that the Veteran's PTSD symptoms have increased in severity since his last July 2008 QTC examination.  As the Veteran was last examined over six years ago and as evidence suggests his PTSD symptoms may be more severe than reflected by the evidence presently of record, a new VA examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance with the duty to notify as it pertains to service connection and secondary service connection.

2.  Obtain any and all treatment records from the Fayetteville VAMC from October 2008 to the present.  

3.  Thereafter, afford the Veteran VA examinations in order to determine the nature and etiology of his current claimed breathing and myalgia disabilities.  The claims folder should be made available to the examiner for review before the examinations.

a)  Following evaluation of the Veteran, the appropriate VA examiner should state whether the Veteran's reported breathing problems are attributable to a known clinical diagnosis, or are without conclusive pathophysiology or etiology.

If the examiner provides specific a diagnosis for the Veteran's reported symptoms, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any breathing disability began during or is otherwise related to service his service (July 1985 to July 1991, from November 1991 to June 1992, from November 1995 to September 2003, and from January 2005 to September 2008), to include his service in the Persian Gulf.  

Finally, the examiner should address whether any breathing disorder is caused by or aggravated by his service-connected PTSD.

In providing the requested opinions, the examiner should note the in-service records documenting treatment on several occasions for the complaint of difficulty breathing, diagnoses of bronchitis, and findings of upper respiratory infections.

b)  Following evaluation of the Veteran, the appropriate VA examiner should state whether the Veteran's reported myalgias are attributable to a known clinical diagnosis, or are without conclusive pathophysiology or etiology.

If the examiner provides specific a diagnosis for the Veteran's reported symptoms, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any myalgias began during or is otherwise related to service his service (July 1985 to July 1991, from November 1991 to June 1992, from November 1995 to September 2003, and from January 2005 to September 2008), to include his service in the Persian Gulf.  

Finally, the examiner should address whether any myalgias are caused by or aggravated by his service-connected PTSD.

In providing the requested opinions, the examiner should note the in-service November 2007 treatment for pain between the shoulders that was diagnosed as myalgia and myositis.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed must be provided.

4.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his PTSD.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his PTSD, to include the impact on his daily life and employment.  The examiner must provide reasons for each opinion given.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


